Name: Council Regulation (EC) No 2836/98 of 22 December 1998 on integrating of gender issues in development cooperation
 Type: Regulation
 Subject Matter: international affairs;  rights and freedoms;  economic policy;  cooperation policy; NA;  economic conditions
 Date Published: nan

 Avis juridique important|31998R2836Council Regulation (EC) No 2836/98 of 22 December 1998 on integrating of gender issues in development cooperation Official Journal L 354 , 30/12/1998 P. 0005 - 0009COUNCIL REGULATION (EC) No 2836/98 of 22 December 1998 on integrating of gender issues in development cooperationTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130w thereof,Having regard to the proposal from the Commission (1),Acting in accordance with the procedure referred to in Article 189c of the Treaty (2),(1) Whereas the importance of women's economic and social roles in developing countries has led to increasing international recognition that their full participation without discrimination is indispensable for sustainable and effective development;(2) Whereas their contribution to development is presently achieved in the face of formidable obstacles specific to women, limiting the outcome of their work and reducing the benefits to society as a whole;(3) Whereas these obstacles include persistent and severe disparities between women and men in the right to equal participation in development for women, access to basic services, particularly in the areas of education, training and health, access to decision-making and control over economic resources;(4) Whereas development interventions have frequently failed to address adequately the differences between women's and men's situations, roles, opportunities and priorities, thereby reducing their overall success;(5) Whereas redressing gender disparities and enhancing the role of women are crucial for social justice and the effectiveness of development efforts;(6) Whereas development cooperation must encourage the necessary accompanying changes in attitudes, structures and mechanisms at political, economic, legal, community and household level;(7) Whereas it is now recognized that though specific efforts to enhance the role of women in development remain as necessary as ever, the focus must widen to encompass both men's and women's roles, responsibilities, needs, access to resources and decision-making, and the inter-relationship between them, known as gender issues;(8) Whereas development effectiveness requires that gender analysis should be systematically integrated into the conception, design, implementation and evaluation of all development interventions and strategies;(9) Whereas the foregoing analysis is set out in more detail in the Commission's communication to the Council and the European Parliament on integrating gender issues in development cooperation of 18 September 1995 and was endorsed by the Council in its Resolution of 20 December 1995;(10) Whereas in a series of conclusions from 1982 to 1993 the Council has stressed the importance it attaches to women's role in development;(11) Whereas the Community and its Member States were signatories to the Nairobi Forward-Looking Strategies in 1985 and to the Declaration and Platform for Action of the Fourth World Conference on Women at Beijing in 1995, which stressed the need for action against worldwide obstacles to gender equality and to ensure that this perspective is reflected in all policies and programmes;(12) Whereas the United Nations Convention on the Elimination of all forms of Discrimination against Women (1979) considers discrimination against women as an obstacle to development which parties agree to eliminate using all appropriate means, and the UN Declaration on the Right to Development (1986) emphasizes the right of all persons to participate in and contribute to development and the need to undertake effective measures to ensure that women have an active role in the development process;(13) Whereas the European Parliament has emphasized in numerous Resolutions, and particularly in its Resolution of 14 May 1992 on the situation of women in developing countries and its Resolution of 15 June 1995 on the fourth World Conference on Women in Beijing, the need to integrate proper attention to women's roles and priorities in Community development cooperation and to take adequate measures to ensure active implementation of the conclusions of the Beijing Conference;(14) Whereas the Resolution of the Council and the Representatives of the Governments of the Member States of 20 December 1995 endorses the Commission's communication on the same subject, requires the full integration of gender issues in development cooperation and coordination between the Commission and Member States in this field, and sets out guidelines which also translate into the field of development cooperation the political commitments undertaken at Beijing;(15) Whereas this approach is further endorsed by the Resolution of the Council and the Member States on human and social development of 22 November 1996;(16) Whereas the recognized importance of these issues to development effectiveness makes it appropriate to envisage specific activities aimed at ensuring adequate attention to gender issues across the mainstream of Community financial instruments, which should increasingly assume responsibility for these key questions;(17) Whereas the most effective approach is strategic and precisely targeted sensitization initiatives capable of achieving a substantial multiplier effect, rather than the funding of small-scale operational projects; whereas Community development cooperation aid should also be used to a greater extent for specific action in favour of women;(18) Whereas the importance of Community activities in the field of development cooperation necessitates measures by the Community to ensure its implementation of its commitments at Beijing, complementary to those undertaken by Member States;(19) Whereas measures need to be taken to finance the activities covered by this Regulation;(20) Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995 on the incorporation of financial provisions into legislative acts (3) is included in this Regulation for the period 1999 to 2003, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;(21) Whereas detailed rules for implementation, and in particular the form of action, the recipients of the aid and the decision-making procedures should be laid down,HAS ADOPTED THIS REGULATION:Article 1 1. The Community shall provide financial assistance and technical expertise to support the mainstreaming of the gender perspective into all its development cooperation policies and interventions.2. The assistance provided pursuant to this Regulation shall complement, reinforce and coordinate assistance provided pursuant to other instruments of development cooperation, including those existing at intergovernmental and/or national level, with a view to taking fully into account gender considerations in Community policies and interventions.3. For the purposes of this Regulation 'gender issues` means the different and interrelated roles, responsibilities and opportunities of women and men relative to development, which are culturally specific and socially constructed, and can change over time, inter alia, as a result of policy interventions.Article 2 1. The following are the central objectives of activities to be carried out pursuant to this Regulation:(a) to support the mainstreaming of gender analysis in all areas of development cooperation, taking particular account of the legal and actual status of women and men, their needs and their contribution to society and the family; to support the adoption of a gender-sensitive approach in the conception, design and implementation of Community development policies and interventions at macro, meso and micro level, as well as in their monitoring and evaluation;(b) to support and facilitate the inclusion of actions addressing major gender disparities and on an appropriately large scale, particularly with regard to access to resources, services and participation in the decision-making processes in political, economic and social life, in the mainstream of Community development interventions;(c) to lead progressively to a situation in 2003 where a substantially increased percentage of Community interventions satisfy the OECD/DAC criteria for gender integration or positive action;(d) to develop and promote endogenous public and private capacities in developing countries which can take the responsibility and initiative for mainstreaming the gender dimension in the development effort.2. Activities eligible for financing include, in particular:- provision of technical advice and support on the integration of gender issues in development interventions;- activities aimed at including gender implications in analyses, policies, country and sector strategies;- schemes to build up the institutional and operational capacities of developing countries on gender issues at national, regional and local level, including, as regards legislative and administrative action, on equal rights for men and women;- supporting the collection and dissemination of data desegregated by sex;- development of methodologies, guidelines, manuals, procedures, indicators and other operational instruments seeking to improve the integration of gender issues in development activities;- thematic monitoring and evaluations;- training and sensitization of key decision-makers in the Commission and the developing countries;- support to the formulation, follow-up and monitoring of national plans in developing countries designed to implement the Platform for Action of the Beijing Conference;- actions within the framework of coordination with Member States on integrating gender issues in development cooperation.3. Particular attention will be given to incorporating gender issues into emerging areas of development cooperation.Article 3 Beneficiaries of activities carried out under this Regulation may include public authorities and government agencies, decentralized departments, regional bodies, universities and research centres, traditional and local communities, trade unions, non-governmental organizations, public utility associations and associations representing local people, particularly women, as well as cooperatives and agricultural and craft-based credit institutions.Priority will be given to endogenous structures that can play a role in developing local capacities with respect to gender.Article 4 1. Community financing of the operations referred to in Article 1 shall cover a period of five years (1999 to 2003).The financial reference amount for the implementation of this programme for the period 1999 to 2003 shall be ECU 25 million.The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.2. The budgetary authority shall determine the appropriations available for each financial year taking account of the principles of sound financial management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities.Article 5 1. The instruments to be employed in the course of the activities referred to in Article 2 shall include studies, appropriate technical assistance, including the use of experts in the short and long term, education, training or other services, supplies and works, as well as audits and evaluation and monitoring missions.2. Community financing may cover both investment, with the exception of the purchase of real estate, and, since the project must, if possible, aim at medium-term viability, recurring expenditure (including administrative, maintenance and operating expenditure).However, with the exception of training, education and research programmes, operating costs may normally be covered only during the start-up phase and on a gradually decreasing basis.3. A contribution from the beneficiaries defined in Article 3 shall be sought.Their contribution shall be according to their means and the nature of the operation concerned.4. Opportunities may be sought for cofinancing with other donors, especially with Member States and the international organizations concerned.5. The necessary measures shall be taken to emphasize the Community character of the aid provided pursuant to this Regulation.6. In order to attain the objectives of consistency and complementarity laid down in the Treaty and with the aim of guaranteeing optimum efficiency for the totality of these operations, the Commission may take all coordination measures necessary, including in particular:(a) the establishment of a system for the systematic exchange and analysis of information on operations financed or being considered for financing by the Community and the Member States;(b) on-the-spot coordination of these operations by means of regular meetings and exchanges of information between the representatives of the Commission and Member States in the beneficiary countries.7. The Commission can organize meetings between representatives of the Commission, Member States and partner countries in order to increase awareness of gender issues in emerging areas of development cooperation.8. In order to obtain the greatest possible impact internationally and nationally, the Commission, in liaison with the Member States, may take any initiative in order to ensure proper coordination and close collaboration, particularly as regards the exchange of information, with the beneficiary countries and the providers of funds and other international agencies involved, in particular those forming part of the United Nations system.Article 6 Financial support pursuant to this Regulation shall take the form of grants.Article 7 1. The Commission shall be responsible for appraising, deciding on and administering operations covered by this Regulation according to the budgetary and other procedures in force, and in particular those laid down in the Financial Regulation applicable to the general budget of the European Communities.2. Decisions relating to grants of more than ECU 1 million for individual operations financed pursuant to this Regulation shall be adopted under the procedure laid down in Article 8.3. The Commission shall be authorized to approve, without seeking the opinion of the Committee referred to in Article 8, any extra commitments needed for covering any expected or real cost overruns in connection with the operations, provided that the overrun or additional requirement is less than or equal to 20 % of the initial commitment fixed by the financing decision.4. All financing agreements or contracts concluded pursuant to this Regulation shall provide for the Commission and the Court of Auditors to conduct on-the-spot checks in accordance with the usual procedures laid down by the Commission under the rules in force, in particular those of the Financial Regulation applicable to the general budget of the European Communities.5. Where operations are the subject of financing agreements between the Community and the recipient country, such agreements shall stipulate that the payment of taxes, duties or any other charges is not to be covered by the Community.6. Participation in invitations to tender and the award of contracts shall be open on equal terms to all natural and legal persons of the Member States and of the recipient State. It may be extended to other developing countries and, in exceptional cases which are fully justified, to other third countries.7. Supplies shall originate in the Member States, the recipient State or other developing countries. In exceptional cases, where circumstances warrant, supplies may originate in other countries.8. Particular attention will be given to:- the pursuit of cost-effectiveness and sustainable impact in project design,- the clear definition and monitoring of objectives and indicators of achievement for all projects,- the capacity of projects and programmes to address the objective of mainstreaming the gender dimension on a large scale in Community interventions.Article 8 1. The Commission shall be assisted by the geographically determined Committee competent for development.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chairman shall not vote.The Commission shall adopt measures which apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:- The Commission shall defer application of the measures which it has decided for a period of one month from the date of such communication.- The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph.Article 9 An exchange of views shall take place once a year on the basis of a presentation by the representative of the Commission of the general guidelines for the operations to be carried out in the year ahead, in the framework of a joint meeting of the Committees referred to in Article 8(1).Article 10 1. After each budget year, the Commission shall submit an annual report to the European Parliament and the Council giving an account of the activities financed under this Regulation relative to integrating gender issues in Community development cooperation and of their outcome, together with:- a list of the projects indicating the names of the implementing partners and the percentage of the operational cost financed by the Community;- an evaluation, complete with figures, of the implementation of this Regulation over that period.2. The Commission shall regularly assess operations financed by the Community with a view to establishing whether the objectives aimed at by those operations have been achieved and to providing guidelines for improving the effectiveness of future operations. The Commission shall submit to the Committee referred to in Article 8 a summary of the assessments made which assessments, if appropriate, may be examined by the Committee. The assessment reports shall be available to any Member States requesting them.3. Each month, the Commission shall inform the Member States of the operations and projects approved, stating their cost and nature, the recipient country and partners.4. The financing guide indicating guidelines and criteria for project selection shall be published and distributed among interested parties by the Commission's services, including its delegations in the recipient countries.Article 11 1. This Regulation shall enter into force on the third day following that of its publication the Official Journal of the European Communities.It shall apply until 31 December 2003.2. Three years after this Regulation enters into force, the Commission shall submit to the European Parliament and to the Council an overall assessment of the operations financed the Community under this Regulation, which may be accompanied by suggestions concerning the future of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CouncilThe PresidentC. EINEM(1) OJ C 371, 8. 12. 1997, p. 74.(2) Opinion of the European Parliament of 19 November 1997 (OJ C 371, 8. 12. 1997.), Council Common Position of 30 March 1998 (OJ C 204, 30. 6. 1998, p. 18.) and Decision of the European Parliament of 17 September 1998 (OJ C 313, 12. 10. 1998.).(3) OJ C 102, 4. 4. 1996, p. 4.